       Case 1:20-cv-03061-AJN-OTW Document 9 Filed 08/28/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                   8/28/2020



  Rafael Gutierrez,
                         Plaintiff,

                  –v–                                                 20-cv-3061 (AJN)

  Andrew M. Saul,                                                           ORDER
                         Defendant.



ALISON J. NATHAN, District Judge:

       In an Order dated May 5, 2020, the Court directed the parties to meet and confer to

discuss whether they are willing to consent, under 28 U.S.C. § 636(c), to conducting all further

proceedings before the assigned Magistrate Judge. Dkt. No. 7. The deadline to file either an

executed consent form or a joint letter advising the Court that the parties do not consent was two

weeks from the date on which Defendant noticed an appearance. See id. Counsel for Defendant

filed a notice of appearance on August 11, 2020. Dkt. No. 8. However, the Court is not in

receipt of either a consent form or joint letter. The parties are hereby ordered to file either an

executed consent form or a joint letter, as described in the Court’s May 5, 2020 Order, on or

before September 4, 2020. The parties are advised that they are free to withhold consent

without negative consequences. This Order does not alter the deadlines set forth in any of the

Court’s scheduling orders.

       SO ORDERED.

Dated: $XJXVW 8, 2020
       New York, New York

                                               __________________________________
                                                       ALISON J. NATHAN
                                                    United States District Judge
